Case 1:20-cv-02437-SAG Document 1 Filed 08/24/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

DELMER ABRAHAM BORJAS GUTIERREZ
9038 TOWN & COUNTRY BLVD, APT B
ELLICOTT CITY, MD 21225

PLAINTIFF,

Vv.
Case No.:
COOPER FOODS, INC. D/B/A
MCDONALDS ELLICOTT CITY
9303 BALTIMORE NATIONAL PIKE
ELLICOTT CITY, MD 21738

SERVE: THOMAS JEFFERSON TAYLOR
2814 SHADOW ROLL COURT
GLENWOOD, MD 21738

THOMAS JEFFERSON TAYLOR
2814 SHADOW ROLL COURT
GLENWOOD, MD 21738

+e e ¥ eH HH HK HH eH HH HH RH KR HR RH KH

DEFENDANTS.
PE ee 2 2 a oe ff 2 oe Ee a fof ak oe 2S oR ae a oak aC fo aoe aC oA ae ae fe fe ae ae aa CESS ea a a
COMPLAINT
Plaintiff Delmer Abraham Borjas (“Plaintiff”), by and through undersigned counsel,
hereby submits this Complaint against Cooper Foods, Inc. d/b/a McDonalds Ellicott City
(“McDonalds”) and Thomas Jefferson Taylor (collectively, “Defendants”) to recover damages
under the Federal Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201 e@ seq.
(“FLSA”), the Maryland Wage and Hour Law, Maryland Code Annotated, Labor and Employment
Article §§ 3-401 et seq. (hereinafter “MWHL”), the Maryland Wage Payment and Collection Law,

Maryland Code, Labor and Employment Article §§ 3-501 ef seq. (““MWPCL”).
Case 1:20-cv-02437-SAG Document1 Filed 08/24/20 Page 2 of 8

PARTIES AND JURISDICTION

1. Plaintiffis an adult resident of the State of Maryland. By participating as the named
Plaintiff in this action, Plaintiff consents to prosecute his claims against Defendants under the
FLSA.

2, Defendant Cooper Foods, Inc. is a corporation formed under the laws of the State
of Maryland and doing business in the State of Maryland.

3. Defendant Thomas Jefferson Taylor is an adult resident of the State of Maryland
that owns and operates McDonalds.

4, Plaintiff was employed by Defendants to work at McDonalds. Plaintiff worked in
the State of Maryland as line employee and an ice-cream machine cleaner.

a On information and belief, at all times material herein, Defendants, in the aggregate
and in the individual, have had annual gross volume of sales made or business done in an amount
exceeding $500,000.00 and thus Defendants qualified as an “enterprise” within the meaning of
§ 3(r) of the FLSA (29 U.S.C. § 203(r)).

6. At all times during Plaintiff's employment, Plaintiff was an employee who, while
engaged in employment duties, handled or otherwise worked on goods and materials (namely food
and machinery supplies and other related items) that were moved in or produced for commerce.
Thus, Plaintiff was an individual employee who engaged in commerce or the production of goods
for commerce under 29 U.S.C. §§ 206-207.

7. Pursuant to the foregoing, at all times, Defendants were Plaintiff's “employers” for
the purposes of the FLSA, MWHL, and MWPCL.

8. This Court has jurisdiction over Defendants pursuant to § 16(b) of the FLSA, 29

U.S.C. § 216(b), and 28 U.S.C. § 1337 relating to “any civil action or proceeding arising under
Case 1:20-cv-02437-SAG Document 1 Filed 08/24/20 Page 3 of 8

any Act of Congress regulating commerce.” Subject matter jurisdiction is invoked under 28 U.S.C.
§ 1331. Venue is proper pursuant to 28 U.S.C. § 1391(b).
FACTS

9. Plaintiff has worked for Defendants at various McDonalds since roughly August
2016.

10. Plaintiff initially worked as a line employee at the Ellicott City McDonalds. In
August 2018, Defendants gave Plaintiff the additional role of ice-cream machine cleaner at
Defendants’ various restaurants.

1]. From August 2018 until March 2020, Plaintiff worked roughly 35 to 40 hours per
week on maintenance on the ice-cream machines and continued to work as an hourly employee.
While Plaintiff's hours varied, he frequently worked over fifty-three (53) hours per week,

12. During this time, Defendants paid Mr. Bojas Gutierrez an hourly rate of $15.75 for
his work as a line cook and a flat rate of $1,260.00 for his work cleaning ide-cream machines.

Ss In March 2020, Plaintiff contracted COVID-19, which prevented him from working
for three weeks. When Mr. Borjas Gutierrez returned, Defendants removed him from his position
as the ice-cream machine cleaner. Additionally, Defendants failed to pay Mr. Borjas Gutierrez for
the time that he was sick and unable to work, as required by the Maryland Sick and Safe Leave

Act.

14. At the time Defendants hired Mr. Borjas Gutierrez as an ice-cream machine cleaner,
Defendants promised that he would be provided two weeks of paid vacation per year. As of today,
Mr. Borjas Gutierrez has only been provided one week of paid vacation, Defendants currently owe
Mr. Borjas Gutierrez an addition three weeks.

15. Defendants failed to pay Plaintiff at one-and-one-half times (1.5x) his hourly rate
Case 1:20-cv-02437-SAG Document1 Filed 08/24/20 Page 4 of 8

for hours worked over forty (40).

16.

Throughout the Plaintiffs employment, Defendants Cooper Foods, Inc. d/b/a

McDonalds Ellicott City and Thomas Jefferson Taylor:

a.

17:

Hired and/or disciplined Plaintiff, and/or had the power to hire, fire, suspend, and
otherwise discipline Plaintiff;

Supervised Plaintiff's work duties, and/or had the power to supervise Plaintiff's
work duties to ensure his work was of sufficient quality;

Set and controlled Plaintiffs work schedule, and/or had the power to set and
control Plaintiff's work schedule;

Set and controlled Plaintiff's conditions of employment, and/or had the power to
set and control Plaintiff's conditions of employment;

Set, determined and decided, and/or had the power to set, determine and decide
Plaintiffs rate, method and manner of pay;

Controlled and had decision-making power regarding Plaintiff's day-to-day duties
and responsibilities, and/or were directly and/or indirectly in charge of Plaintiff's
day-to-day duties and responsibilities; and,

Controlled employment records of Plaintiff, and/or had the power to control and/or
Maintain employment records of Plaintiff. ==

Plaintiffs primary work duties did not qualify for exemption under the FLSA,

MWHL, MWPCL.

18.

Defendants’ failure and refusal to pay Plaintiff the wages he rightfully earned as

required by the FLSA, MWHL, and MWPCL, including overtime at one-and-one-half times (1.5x)

his regular rate, was willful and intentional, and was not in good faith.
Case 1:20-cv-02437-SAG Document1 Filed 08/24/20 Page 5 of 8

CAUSES OF ACTION
COUNT I
Violation of Federal Fair Labor Standards Act
(Overtime)

19. Plaintiff re-alleges and re-asserts each and every allegation set forth above as if
each were set forth herein.

20. | The FLSA mandates that an employer must pay an employee overtime wages in
the amount of one-and-one-half times (1.5x) the employee’s regular rate of pay for all hours
worked each week in excess of forty (40) (“overtime hours”).

21. At all times, Plaintiff was Defendants’ “employee” covered by § 207(a)(1) of the
FLSA, and Defendants were Plaintiffs “employers” under § 207(a)(2) of the FLSA.

22. Defendants, as Plaintiffs employers, were obligated to compensate Plaintiff at the
overtime rate of one-and-one-half times (1.5x) Plaintiff's regular rate for all overtime hours
Plaintiff worked.

23. As set forth above, Defendants had knowledge and suffered or permitted Plaintiff
to work many overtime hours each week of his employment.

24. __ As set forth above, Defendants failed and refused to pay Plaintiff one-and-one-half
(1.5x) his regular rate for all overtime hours he worked.

__25. _ Defendants’ failure and refusal to pay Plaintiff as required by the FLSA was willful
and intentional, and was not in good faith.

WHEREFORE, Defendants are liable to Plaintiff under Count I for all unpaid wages in an
amount to be proven at trial, plus an equal amount in liquidated damages, interest (both pre- and

post-judgment), reasonable attorney’s fees, the costs of this action, and any other and further relief

this Court deems appropriate.
Case 1:20-cv-02437-SAG Document1 Filed 08/24/20 Page 6 of 8

COUNT II
Violation of Maryland Wage and Hour Law
(Overtime)
26. Plaintiff re-alleges and re-asserts each and every allegation set forth above as if
each were set forth herein.
pan Plaintiff was Defendants’ “employee” and Defendants were Plaintiff's “employers”

within the meaning of the MWHL. As Plaintiffs “employers,” Defendants were obligated to pay
Plaintiff overtime compensation under § 3-415 and § 3-420 of the MWHL. These sections require
Defendants to compensate Plaintiff at the rate of one-and-one-half times (1.5x) his regular hourly
rate (“overtime rate”) for all hours worked per week in excess of forty (40) (“overtime hours”).

28. __ As set forth above, Defendants paid Plaintiff a weekly sum and did not pay Plaintiff
one and a half Plaintiff's regular rate for the hours he worked over forty.

29. At all relevant times, Defendants had knowledge that Plaintiff worked more than
forty (40) hours per week. Alternatively, Defendants suffered or permitted Plaintiff to work more
than forty (40) hours per week.

30. Defendants, as Plaintiffs “employers,” were obligated to compensate Plaintiff at
his overtime rate for all the overtime hours Plaintiff worked in each week.

31. As discussed supra, Defendants had actual or constructive knowledge of all hours

_Plaintiff worked, including overtime hours. Nevertheless, Defendants willingly and knowingly
failed to pay Plaintiff for his overtime hours at the overtime rate as required under the MWHL.

WHEREFORE, Defendants are liable to Plaintiff under Count II for all unpaid wages in
such amounts as will be proven at trial, plus an equal amount as liquidated damages, interest (both
pre- and post-judgment), attorney’s fees, the costs of this action, and any other and further relief

this Court deems appropriate.
Case 1:20-cv-02437-SAG Document1 Filed 08/24/20 Page 7 of 8

COUNT III
Violation of Maryland Wage Payment and Collection Law
(Unpaid Wages)

32; Plaintiff re-alleges and re-asserts each and every allegation set forth above as if
each were set forth herein.

33. Plaintiff was Defendants’ “employee” pursuant to § 3-501 and § 3-502 of the
MWPCL.

34. Defendants were Plaintiff's “employers” pursuant to § 3-501 and § 3-502 of the
MWPCL.

35. As Plaintiff's “employers,” Defendants were obligated to pay Plaintiff all wages
due for the work he performed, including overtime wages.

36. As detailed above, Defendants failed to compensate Plaintiff for overtime wages
owed. Defendants also failed to compensate Plaintiff for his sick leave and vacation days.

37. Defendants’ failure and refusal to pay all wages due to Plaintiff was not the result
of any bona fide dispute.

WHEREFORE, Defendants are liable to Plaintiff under Count III for three times (3x) the
amount of all unpaid wages that Defendants failed to pay Plaintiff, for attorney’s fees, costs, and
expenses of this action incurred as a result of Defendants’ failure to pay Plaintiff what was legally

___owed to him, and for such other legal and equitable relief from Defendants’ unlawful and willful

conduct as the Court deems proper.
Case 1:20-cv-02437-SAG Document1 Filed 08/24/20 Page 8 of 8

Respectfully “V" f
a: :

 

Michael K/Amster,Bar ID: 18339
Zipin, Amster & Greenberg, LLC
8757 Georgia Ave. Suite 400
Silver Spring, MD 20910

(301) 587-9373 (ph)

(240) 428-9142 (fax)

mamster(@zagfirm.com

Counsel for Plaintiff
